internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-164263-02 date date legend x date date date date date state post-conversion year 2xxx a b c d e f g h i j k l m client client client plr-164263-02 dear this letter responds to your request dated date for rulings on certain federal_income_tax consequences under sec_1361 and sec_1374 of the code with regard to your date conversion from a c_corporation pursuant to sec_1361 to an s_corporation pursuant to sec_1361 on date and on date you submitted additional information the information submitted for consideration is summarized below corporate structure compensation arrangements and shareholder agreements x is a personal injury law firm providing legal services as a professional association organized under the laws of the state on date x computes its federal_income_tax liability on the cash_receipts_and_disbursements_method of accounting x reported its taxable_income as a calendar_year c_corporation for all taxable years ending on or before date x elected to be taxed as an s_corporation within the meaning of sec_1361 of the code effective for tax years beginning after date the conversion date as an s_corporation x has continued to compute its federal_income_tax liability and file its returns as a calendar_year cash-basis taxpayer x has a issued and outstanding shares of common_stock which is its sole class of stock and they are held by b individuals in addition to the salaries x has in place an historical bonus compensation arrangement which compensates its attorney employees in accordance with formulas designed to reflect the employee’s contribution to the firm’s profitability for the year x also has in place two types of stock_redemption agreements the first type is called an incentive shareholder agreement under the agreement each contracting shareholder acquires purchased shares and option shares and is required to sell his or her shares upon death disability retirement or termination of employment the redemption prices for purchased shares and option shares are set according to complex formulas designed to be incentives to retain newer attorneys for longer periods of employment the other type is the historical old redemption agreement between x and its two senior attorneys under the agreement upon death permanent disability or termination of employment x is required to purchase the stock of the two senior attorneys at the book_value determined as of the last day of x’s prior taxable_year as such amount is reflected on the balance_sheet further the two senior attorneys are entitled to receive in recognition of their years_of_service to x payments of deferred_compensation the amount of the deferred_compensation is calculated as such c of all of the firm’s accounts_receivable when collected plus c of all fees contingent fees collected less referral fees on all open files as of the terminating event plus d of all amounts collected on litigation costs plr-164263-02 x represents that the principal purposes of either the bonus compensation arrangement or the stock_redemption agreements are not to circumvent the one class of stock requirement contingent_fee agreements and litigation costs x is retained by clients for legal representation against parties alleged to be responsible for damages sustained by the clients x normally enters into contingent_fee agreements cfas with its clients for a fee that is contingent upon the outcome of the matter each cfa expresses the client’s obligation to pay to x legal fees based on a percentage of the particular recovery with reference to the gross amount recovered and the particular stage in the litigation process in which the recovery was realized the client also agrees to reimburse x from any recovery for any litigation costs x incurs on behalf of the client for its part x agrees to pay all necessary litigation costs and expenses of investigating the claim including expert witness fees court costs etc collectively referred to as litigation costs in the event of a judgment or settlement in favor of the client the client pays x a legal fee which is first deducted from the gross_proceeds awarded the client any litigation costs incurred by x on the client’s behalf are then applied against the client’s portion so that the client’s only recovery is the net amount in the event the case is lost there is no recovery or x withdraws the client does not reimburse x for any fees or costs x had approximately e unresolved cfas outstanding on date x also had approximately dollar_figuref of outstanding litigation costs which x incurred prior to date these litigation costs relate to x’s e unresolved cfas x requests that the service rule on specific outstanding cfas cfa cfa and cfa and other cfas substantially identical to cfa sec_1 and that it had entered into prior to date the day it converted from a c_corporation to an s_corporation cfa and cfa were settled and withdrawn respectively in post-conversion year 2xxx the calendar_year beginning on the first day immediately following date x received its fee and recovered the litigation costs it incurred in pursuing cfa in post- conversion year 2xxx when cfa was settled cfa was settled prior to date but the client received its entire recovery pursuant to which x received its fees and recovered its expenses all in post-conversion year 2xxx x received neither a fee nor the repayment of litigation costs as to cfa because x withdrew from the case in post-conversion year 2xxx prior to any settlement or final adjudication the specific facts of the cfas are set forth below cfa on date client entered into cfa with x to pursue claims for damages for personal injuries client sustained this case was unresolved as of date during post-conversion year 2xxx cfa was settled and client was awarded dollar_figureg taxpayer recovered litigation costs of dollar_figureh of which dollar_figurei were incurred as of date cfa on date client entered into cfa with x to pursue claims for damages for plr-164263-02 personal injuries client sustained cfa was settled prior to date and resulted in client being awarded dollar_figurej client was paid the entire award in post-conversion year 2xxx x recovered litigation costs of dollar_figurek of which it incurred dollar_figurel in the years prior to its conversion cfa on date client entered into the contingency fee agreement with x to pursue claims for damages for personal injuries client sustained this case was unresolved as of date the case was closed by the firm’s withdrawal from the case in post-conversion year 2xxx x recovered neither a fee nor the litigation costs of dollar_figurem it incurred prior to date because client was not liable to pay the fee or repay those costs x requests the following rulings x’s legal fees received in post-conversion year 2xxx which were attributable to cfa and other substantially identical cfas are not subject_to the tax imposed by sec_1374 of the code x’s legal fees received in post-conversion year 2xxx which were attributable to cfa and other substantially identical cfas constitute recognized built-in gains under sec_1374 and sec_1374 of the code x’s recovery in post-conversion year 2xxx of litigation costs ie the direct costs of investigating and prosecuting the litigation it incurred prior to date in connection with cfa sec_1 and and other substantially identical cfas is not subject_to the tax imposed by sec_1374 of the code unrecovered litigation costs ie the direct costs of investigating and prosecuting the litigation it incurred in connection with cfa and other substantially identical cfas from which x withdrew in post-conversion year 2xxx constitute recognized built-in losses for that tax_year under sec_1374 and sec_1374 of the code quantum meruit as permitted under state x law is a proper theory of valuation for determining the fair_market_value of assets in order to calculate x’s nubig under sec_1374 of the code with respect to cfa sec_1 and and other substantially identical cfas estimated future costs ie litigating costs x estimates it will incur after date in pursuing all cfas that were outstanding on date are included in computing x’s nubig limitation under sec_1374 of the code with respect to cfa sec_1 and and other substantially identical cfas the bonus compensation arrangement established and used by x for the past ten years in paying bonus compensation to its attorneys including attorney shareholders does not violate the one class of stock limitation under subchapter_s as prescribed in sec_1361 of the code plr-164263-02 the presence of the incentive shareholders agreement and or old redemption agreement and professional employment agreement does not violate either alone or integrated as a single set of agreements the one class of stock requirement under sec_1361 of the code law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 of the code defines the term small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that among other things does not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides for the treatment of deferred_compensation plans specifically it provides that for purposes of subchapter_s an instrument obligation or arrangement is not outstanding_stock if it i does not convey the right to vote ii is an unfunded and unsecured promise to pay money or property in the future iii is issued to an individual who is an employee in_connection_with_the_performance_of_services for the corporation or to an individual who is an independent_contractor in_connection_with_the_performance_of_services for the corporation and is not excessive by reference to the services performed and iv is issued pursuant to a plan with respect to which the employee or independent_contractor is not taxed currently on income sec_1_1361-1 of the income_tax regulations provides that in general buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation's outstanding shares of stock confer identical distribution and liquidation rights unless -- a a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 of the code and this paragraph and b the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock for purposes of sec_1_1361-1 of the income_tax regulations a good_faith determination of fair_market_value will be respected unless it can be shown that the value was substantially in error and the determination of the value was not performed with reasonable diligence sec_1374 a of the code imposes a corporate level tax on an s corporation's net_recognized_built-in_gain nrbig during the recognition_period generally years following either a c corporation's conversion to s_corporation status or an s corporation's acquisition of assets in a transaction in which the s corporation's basis in the acquired assets is determined by reference to the basis of such assets in the hands of a c_corporation sec_1374 d of the code provides that an s corporation's nrbig for any_tax plr-164263-02 year is generally computed as if it was a c_corporation but taking into account only those items treated as recognized_built-in_gain or recognized_built-in_loss rbil sec_1374 d of the code provides that recognized_built-in_gain includes any gain recognized on the disposition of an asset during the recognition_period except to the extent the s_corporation shows that a it did not hold the asset on the conversion date or b the gain recognized was greater than the excess of the asset's fair_market_value over its adjusted_basis on the conversion date sec_1_1374-4 of the income_tax regulations provides that sec_1374 of the code applies to any gain_or_loss recognized during the recognition_period in a transaction that is treated as a sale_or_exchange for federal tax purposes sec_1_1374-4 of the income_tax regulations includes as recognized_built-in_gain any item_of_income properly taken into account during the recognition_period if the item would have been properly included in gross_income prior to the recognition_period by an accrual-method taxpayer disregarding any method_of_accounting for which an election by the taxpayer must be made unless the taxpayer actually used the method when it was a c_corporation sec_1_1374-4 of the income_tax regulations provides in relevant part that any item of deduction properly taken into account during the recognition_period is a recognized_built-in_loss if the item would have been properly allowed as a deduction against gross_income before the beginning of the recognition_period to an accrual- method taxpayer in example of sec_1_1374-4 of the income_tax regulations x is a c_corporation that elects to become an s_corporation effective date on that date x has dollar_figure of accounts_receivable for services rendered before that date the market_value of the accounts_receivable on the date of conversion is dollar_figure and an adjusted_basis of dollar_figure in x collects dollar_figure on the accounts_receivable and includes that amount in gross_income under sec_1_1374-4 the dollar_figure included in gross_income in is recognized_built-in_gain because it would have been included in gross_income before the beginning of the recognition_period if it had been an accrual-method taxpayer sec_1_1374-4 of the income_tax regulations provides in relevant part that any item of deduction properly taken into account during the recognition_period is a recognized_built-in_loss if the item would have been properly allowed as a deduction against gross_income before the beginning of the recognition_period to an accrual- method taxpayer in example of sec_1_1374-4 of the income_tax regulations y is a cash-method c_corporation that elects to become an s_corporation effective date in a lawsuit was filed against y claiming dollar_figure million in damages in y loses the lawsuit pays a dollar_figure judgment and properly claims a deduction for that amount under sec_1_1374-4 the dollar_figure deduction allowed in is not recognized built- in loss because it would not have been allowed as a deduction against gross_income before the beginning of the recognition_period if y had been an accrual-method plr-164263-02 taxpayer in example of sec_1_1374-4 of the income_tax regulations x is a cash-method c_corporation that elects to become an s_corporation effective date in x lost a lawsuit and became obligated to pay dollar_figure in damages under sec_461 of the code this amount is not allowed as a deduction until x makes payment in x makes payment and properly claims a deduction for the amount of the payment under sec_1_1374-4 of the income_tax regulations the dollar_figure deduction allowed in is recognized_built-in_loss because it would have been allowed as a deduction against gross_income before the beginning of the recognition_period if x had been an accrual-method taxpayer disregarding sec_461 and sec_1_461-4 of the code based solely on the information submitted in this ruling_request we rule x’s legal fees received in post-conversion year 2xxx which were attributable to cfa and other substantially identical cfas are not subject_to the tax imposed by sec_1374 of the code x’s legal fees received in post-conversion year 2xxx which were attributable to cfa and other substantially identical cfas constitute recognized_built-in_gain under sec_1374 and sec_1374 of the code x’s subsequent recovery in post-conversion year 2xxx of litigation costs ie the direct costs of investigating and prosecuting the litigation it incurred prior to date in connection with cfa sec_1 and and other substantially identical cfas is not subject_to the tax imposed by sec_1374 of the code unrecovered litigation costs ie the direct costs of investigating and prosecuting the litigation x incurred in connection with cfa and other substantially identical cfas from which x withdrew in post-conversion year 2xxx do not constitute recognized built- in losses under sec_1374 and sec_1374 and under section dollar_figure of revproc_2001_1 2001_1_irb_1 there are certain areas where because of the inherently factual nature of the problem involved or for other reasons the service will not issue advance_ruling letters accordingly we will not rule on whether quantum meruit is a proper theory of valuation for determining the fair_market_value of assets in order to calculate x’s nubig under sec_1374 of the code with respect to cfa sec_1 and and other substantially identical cfas for the same reason we will not rule on whether future litigating costs are includable in determining the fair_market_value of assets in order to calculate x’s nubig under sec_1374 with respect to cfa sec_1 and and other substantially identical cfas the bonus compensation arrangement established and used by x for the past ten years in paying bonus compensation to its attorneys including attorney-shareholders does not violate the one class of stock limitation under subchapter_s as prescribed in sec_1361 of the code plr-164263-02 the presence of the incentive shareholders agreement and or old redemption agreement and professional employment agreement does not violate either alone or integrated as a single set of agreements the one class of stock requirement under sec_1361 of the code except as expressly provided herein we express no opinion about the tax consequences of the above facts under other provisions of the internal_revenue_code and regulations specifically we express or imply no opinion concerning whether a x is a valid s_corporation b the litigation costs constitute loans or capitalizable expenses c x has recognized losses under other sections of the code d the litigation costs are deductible in post-conversion year 2xxx and e cfa sec_1 and constitute an interest in choses in action this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely senior technician reviewer branch office of office of associate chief_counsel corporate cc
